                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    JAMES ZAKO,                                            Case No. 2:16-CV-166 JCM (PAL)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     HAMILTON COMPANY,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Zako v. Hamilton Co., case number 2:16-cv-
               14     00166-JCM-PAL.
               15            Plaintiff James Zako initiated this lawsuit against defendant Hamilton Company
               16     (“Hamilton”) on July 8, 2015. (ECF No. 1). On September 8, 2015, Hamilton filed a motion to
               17     dismiss. (ECF No. 14). The court ultimately granted Hamilton’s motion and dismissed Zako’s
               18     complaint with prejudice. (ECF No. 64). Zako filed a notice of appeal on February 20, 2019.
               19     (ECF No. 66).
               20            On December 10, 2019, the Ninth Circuit granted an unopposed motion to dismiss Zako’s
               21     appeal, holding that “[p]ursuant to the terms of the parties' stipulation, the appeal is dismissed
               22     without prejudice to reinstatement in the event the District Court denies the joint motion for
               23     approval of their settlement agreement.” (ECF No. 69). The court has not received the parties’
               24     joint motion for approval of settlement.
               25            The court orders the parties to file a status report within fourteen (14) days of the date of
               26     this order indicating the status of the settlement agreement.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     DATED January 15, 2020.
                4                               __________________________________________
                                                UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                              -2-
